United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1701
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                           Heather Valentine Simmons

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: October 6, 2021
                             Filed: October 14, 2021
                                  [Unpublished]
                                 ____________

Before ERICKSON, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Heather Simmons appeals the sentence the district court1 imposed after she
pled guilty to a drug offense. Her counsel has moved to withdraw and has filed a

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence. Simmons has also filed a pro se motion seeking
appointment of new counsel.

      After careful review, we conclude the district court did not abuse its discretion
in sentencing Simmons. See United States v. Brown, 992 F.3d 665, 673 (8th Cir.
2021) (standard of review). We have also considered the issues raised in Simmons’s
pro se motion and conclude appointment of new counsel is not warranted.
Furthermore, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we deny
Simmons’s pro se motion, grant counsel leave to withdraw, and affirm.
                       ______________________________




                                         -2-